LARSEN, Justice,
dissenting.
I dissent. Commonwealth Court determined that “the portions of an interceptor, above the point of first connection do convey sewage, but ... these interceptors, independently, are not essential to get sewage to the treatment facilities.” Northamption, Bucks County Municipal Authority v. Commonwealth of Pennsylvania Department of Environmental Resources, 114 Pa.Commw. 339, 547 A.2d 802, 806 (1988). It is on this basis that Commonwealth Court and the majority of this Court have found that the regulations promulgated by the Department of Environmental Resources (DER), appellee herein, which regulations purport to limit the availability of the 2% subsidy for the construction of interceptor sewers which are integral to treatment facilities, are reasonable. I disagree.
Section 1 of Act 339, Act of Aug. 20, 1953, P.L. 1217, as amended, 35 P.S. § 701-703, provides for the state subsidy for costs in the acquisition and “construction” of sewage treatment plants. Section 2, 35 P.S. § 702, of that statute defines “construction” as follows:
Within the meaning of this act, the word “construction” shall include, in addition to the construction of new treatment works, pumping stations and intercepting sewers which are an integral part of the treatment facilities, the altering, improving or adding to of existing treatment works, pumping stations and intercepting sewers which are essential to the sewage treatment plant system, *262provided the acquisition and construction has been directed by the Department of Health, and said construction completed and facilities placed in operation ... (Emphasis supplied)
The Legislature has not defined the terms “integral” and “essential,” and in the absence of such definition, appellee has promulgated, by regulation, the interpretation at issue herein. The “first connection limitation” applied by appellee is set forth at 25 Pa.Code § 1.03.25(e)(1). It provides in part:
Interceptors which are considered integral portions of the sewage treatment works and therefore eligible for payment under the act shall include the following:
(1) That portion of an interceptor between the treatment facility and the first connection.
I agree with the majority that we must interpret the Legislature’s intention in enacting Act 339, but I would suggest that the Legislature intended to provide a subsidy for more of the intercepting sewers in a community than is permitted by the above DER regulation. The Statutory Construction Act of 1972 provides that the Court may consider the preamble of a statute to ascertain legislative intent. 1 Pa.C.S.A. § 1924. The preamble to Act 339 provides as follows:
Whereas, the Commonwealth of Pennsylvania under the Act of Assembly approved the twenty-second day of June, one thousand nine hundred thirty-seven (Pamphlet Laws 1987), has required certain municipalities of this Commonwealth to construct sewage treatment plants to abate the pollution of the waters of the Commonwealth and thereby preserve and improve the purity of such waters in the interest of the public health: and,
Whereas, these municipalities have in the past and will in the future expend large sums of money to acquire and construct sewage treatment plants in accordance with the Clean Streams Program and the aforesaid Act of Assembly, which sewage treatment facilities benefit not only the *263local municipality but are a benefit to all of the citizens of the Commonwealth of Pennsylvania; and,
Whereas, the responsibility to preserve and improve the purity of the waters of the Commonwealth does not rest solely upon municipal government but is also a function and responsibility of State government acting in the interest of the general public health, the Commonwealth of Pennsylvania, in consideration of the benefits resulting from the acquisition and construction, both in the past and in the future, of sewage treatment plants by municipalities.
35 Pa.C.S.A. § 701 Historical Note.
It is clear that the Legislature’s overriding concern was not to limit the subsidies paid to communities, rather its concern was to ensure the establishment of sewage treatment facilities to preserve and improve the purity of the waters of this Commonwealth. As noted in the dissenting opinion of Commonwealth Court Judge Barry herein, the DER has impermissibly rewritten Act 339 by limiting the state subsidy to the intercepting sewer between the treatment facility and the first connection.1 The Northampton, Bucks County, Municipal Authority, appellant herein, constructed intercepting sewer lines that run along the banks of Northampton creeks to prevent sewage from emptying into those creeks. Those intercepting séwers are an integral and essential part of the system constructed by appellant to take advantage of the sewage treatment system of another municipality and to protect the integrity of the waters flowing through the township. The effect of the majority’s decision today will be to discourage small municipalities from joining sewage treatment facilities of nearby larger municipalities and will force financially hard-pressed communities to shoulder a burden that they simply cannot afford when they are forced by state agencies to replace *264backyard septic systems with regional sewage treatment systems.
Accordingly, I would reverse the order of Commonwealth Court which affirmed the decision of the Environmental Hearing Board.

. It is interesting to note that appellee agreed to pay appellant the 2% subsidy on all of the contested intercepting sewers for the years 1977-1980, which years preceded promulgation of the DER regulation at issue. Reproduced Record at 9a.